    Case 3:19-cv-00111 Document 32 Filed on 10/06/20 in TXSD Page 1 of 11
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                       October 06, 2020
               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk

                       GALVESTON DIVISION

                                  ══════════
                                 No. 3:19-cv-00111
                                  ══════════

                 THE HANOVER INSURANCE COMPANY, PLAINTIFF,

                                        v.

       BINNACLE DEVELOPMENT, LLC F/K/A BINNACLE DEVELOPMENT AND
      CONSTRUCTION, LLC; LONE TRAIL DEVELOPMENT, LLC; AND SSLT, LLC,
                               DEFENDANTS.

       ══════════════════════════════════════════
             MEMORANDUM OPINION AND ORDER
       ══════════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

      Before the court are two competing motions for partial summary judgment.

These motions address one issue: whether the liquidated-damages clauses in the

parties’ contracts constitute an unenforceable penalty. Having considered the

parties’ arguments, the summary-judgment record, and the applicable law, the

court agrees with the plaintiff that the liquidated-damages clauses are

unenforceable. The court accordingly grants the plaintiff’s motion (Dkt. 19) and

denies the defendants’ (Dkt. 23).

                            I.      BACKGROUND

      This commercial dispute arises from three constructions projects in

Galveston   County.   The    defendants—Binnacle     Development,   Lone      Trail




                                         1
     Case 3:19-cv-00111 Document 32 Filed on 10/06/20 in TXSD Page 2 of 11




Development, and SSLT—are all land developers. 1 To complete paving and

infrastructure work on their respective residential developments in Galveston

County Municipal Utility District No. 31, they each entered into contracts with the

same contractor, R. Hassell Properties, Inc. 2 At the request of Hassell, the

plaintiff—Hanover Insurance Company—issued payment and performance bonds

as a surety in favor of the defendants for each of the three construction projects. 3

       As a condition of issuing these bonds, Hanover required that Hassell enter

into an indemnity agreement. 4 In the indemnity agreement, Hassell assigned

Hanover “all right, title[,] and interest in and to any and all contracts[,] including

all rights in and to all subcontracts or purchase orders” and “all monies retained,

due, or due in the future on account of any contract, whether bonded or unbonded,

in which [Hassell has] an interest . . . .” 5 Hassell and Hanover agreed that this

assignment would become effective in the event Hassell defaulted—that is, in the

event Hassell failed to prosecute any contract, including failing to perform work or

pay subcontractors. 6

       Sure enough, Hassell defaulted. 7 It ceased all business operations, including

its work on the Galveston County construction projects. 8 As a result, Hanover paid


1 Dkt. 22 at 1.
2 Id.; Dkt. 19-2 at 3.
3 Dkt. 1 at 3;
4 Dkt. 19-2(D); Dkt. 1-1.
5 Dkt. 1-2 at 3.
6 Dkt. 1-2 at 3–4. As Hanover recites in its complaint, there were multiple events that could qualify

as a “default.” Failing to prosecute contracts and failing to work or pay subcontractors happened
to be the one applicable to this case.
7 Dkt. 19 at 4; Dkt. 1 at 4.
8 Dkt. 1 at 4.


                                                 2
     Case 3:19-cv-00111 Document 32 Filed on 10/06/20 in TXSD Page 3 of 11




the defendants more than $437,000 in claims against the bonds, and all of

Hassell’s contract rights were assigned to Hanover. 9 Importantly, the assignment

of rights to Hanover included balances due under each of the three contracts

between Hassell and the defendants. 10 According to Hanover, the defendants

collectively hold (accounting for agreed offsets) about $570,000 in remaining

contract balances. 11

        Over the next several months, Hanover discussed payment of the contract

balances with the defendants—to no avail. 12 Hanover’s lawsuit followed. In

response to Hanover’s complaint, the defendants contended, as an affirmative

defense, that Hanover’s damages were offset by identical $2,500 per diem

liquidated-damages clauses in the three construction contracts:

     5. LIQUIDATED DAMAGES FOR DELAY/ECONOMIC DISINCENTIVE.
     The Contractor and the Owner agree that time is of the essence of this
     Contact. The Contractor and the Owner agree that a breach of this Contract
     by failure to complete the Work in the specified time will cause harm to the
     Owner, and further agree that the harm to the Owner would sustain and
     the actual measure of damages the Owner would incur from the breach are
     incapable or very difficult of ascertainment. Therefore, the Contractor and
     the Owner agree that for each and every calendar day the Work or any
     portion thereof shall remain uncompleted after the expiration of the time
     limit(s) set in the Contract, or as extended under the provisions of these
     General Conditions . . . Contractor shall be liable to Owner for liquidated
     damages in the amount of $2,500 for each such calendar day, which sum
     the parties agree is a reasonable forecast of the damages the Owner will
     sustain per day that the Work remains uncompleted and in no way
     constitutes a penalty. Said $2,500 per day shall also be considered an
     “economic disincentive for late completion of the Work” pursuant to
     Section 49.271(e), the Texas Water Code. The Owner shall have the option

9 Dkt. 1 at 4–5.
10 Dkt. 1 at 5.
11 Dkt. 19 at 1.
12 Dkt. 1 at 5.


                                          3
     Case 3:19-cv-00111 Document 32 Filed on 10/06/20 in TXSD Page 4 of 11




     to deduct and withhold said amount from any monies that the Owner owes
     the Contractor or its sureties or to recover such amount from the
     Contractor or the sureties on the Contractor’s bond. 13

       According to the defendants, they are collectively entitled to offset Hanover’s

alleged damages by about $900,000 in liquidated damages because of completion

delays. 14

       Hanover moved for partial summary judgment on the defendants’

affirmative     defense,      arguing      that    the    liquidated-damages   clauses   are

unenforceable penalties. In both their response to Hanover’s motion and in their

own motion for partial summary judgment, the defendants argue that the clauses

are enforceable because the Texas Water Code permits economic disincentives for

late completion of construction work. Thus, the issues before the court are twofold:

(1) Whether the Texas Water Code applies to the parties’ contracts, and (2) if not,

whether the liquidated-damages clauses constitute unenforceable penalties under

Texas common law.

                             II.     SUMMARY JUDGMENT

       Summary judgment is appropriate when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” 15 “The

movant bears the burden of identifying those portions of the record it believes

demonstrate the absence of a genuine issue of material fact.” 16 If the moving party



13 Dkt. 19-2 at 85.
14 Dkt. 6 at 4; Dkt. 19 at 5; Dkt. 19-3, 19-4, and 19-5.
15 FED. R. CIV. P. 56(a).
16 Triple Tee Golf, Inc. v. Nike, Inc., 485 F.3d 253, 261 (5th Cir. 2007).


                                                  4
     Case 3:19-cv-00111 Document 32 Filed on 10/06/20 in TXSD Page 5 of 11




meets its initial burden, the non-movant must then designate specific facts to show

that there is a genuine issue of material fact. 17 Evidence is viewed in the light most

favorable to the nonmovant. 18

                                   III.   ANALYSIS

       a.   The Texas Water Code does not apply.

       As a threshold matter, the defendants contend that the Texas Water Code

supplants the liquidated-damages analysis because their contracts are public-work

contracts that will ultimately benefit the Galveston County Municipal Utility

District. As the defendants see it, the Water Code permits penalties (or “economic

disincentives”) for delays in construction work, so the traditional Texas common-

law analysis of liquidated damages does not apply. Hanover disagrees, primarily

arguing that the contracts at issue are not within the reach of the Water Code.

       Hanover has the better argument. Section 49.271(e) of the Texas Water Code

states that “[a] district contract for construction work may include . . . economic

disincentives for late completion of the work.” 19 It is undisputed that all parties to

the contracts here are private, not public, entities. More importantly, the

defendants do not allege that a “district” is a party to any of their contracts. The

defendants nonetheless contend that their contracts are “district contracts”

because they are public-works contracts that expressly benefit a district. This

argument is unpersuasive. Taken for all its worth, it’s difficult to discern any


17 Id.
18 Tolan v. Cotton, 572 U.S. 650, 657 (2014).
19 TEX. WATER CODE § 49.271(e) (emphasis added).


                                             5
     Case 3:19-cv-00111 Document 32 Filed on 10/06/20 in TXSD Page 6 of 11




limiting principle to the defendants’ reading of the statute. One could imagine a

number of remote contracts that may, somehow, directly or indirectly benefit a

district, and none of those remote contracts would be thought “district contracts”

subject to the Water Code.

      An example illustrates why. Suppose one has what’s colloquially referred to

as a “government contract.” Based on standard English usage, that contract would

reasonably be thought as one with, by, or of the government, not one that

happened to benefit or affect the government. The latter understanding would be,

at best, misleading. As the defendants correctly point out, words such as “district”

and “government,” when they precede “contract,” function as attributive nouns

(i.e., nouns that modify other nouns 20). The effect of such modifications is clear

here: “district contracts” are ones made with or by a district. The handful of

prepositional phrases that can accurately substitute in for an attributive-noun

phrase like “district contract” suggests that the defendants’ reading is too loose.

Unless directed otherwise, courts construe statutes fairly, not expansively. 21

      In addition to standard usage, other provisions in the Water Code support

this reading. Section 49.271(a), for example, says that “[a]ny contract made by the

board for construction work shall conform to the provisions of the chapter.” 22 (The

“board” refers to the governing body of a district. 23) Section 49.0002, governing



20 BRYAN A. GARNER, GARNER’S MODERN ENGLISH USAGE at 1017 (Oxford Univ. Press 2006).
21 ANTONIN SCALIA & BRYAN GARNER, READING LAW 33–40 (2012).
22 Id. § 49.271(a) (emphasis added).
23 Id. § 49.001(a)(3).


                                           6
     Case 3:19-cv-00111 Document 32 Filed on 10/06/20 in TXSD Page 7 of 11




Chapter 49’s “applicability,” also provides more helpful context. That provision

states that Chapter 49 “applies to all general and special law districts . . . .” 24 The

Water Code’s scope is thus limited and excludes the swathe of contracts between

private parties that may have some fortuitous benefit to a district.

       The defendants alternatively argue that, even if their contracts are not

“district contracts” within the meaning of the Water Code, parties are free

incorporate statutory rights into their contracts. The defendants insist they have

done this with the Water Code provisions permitting economic disincentives,

effectively displacing the common-law analysis of liquidated damages. This

argument is similarly unconvincing.

       In support of this contention, the defendants use contractual agreements to

arbitrate under the Federal Arbitration Act as an example in which a statutory right

can be incorporated by agreement. This argument, however, overlooks the fact that

the FAA, by its terms, 25 applies only to certain agreements to arbitrate. Thus, to

use it as an example simply begs the question: The analogy assumes that the Water

Code applies to the parties’ contracts. Nothing in the defendants’ extensive

discussion of the Water Code gives the court any reason to think that assumption

true. Indeed, the defendants merely point out that nothing in Water Code prohibits




24TEX. WATER CODE § 49.002.
25See 9 U.S.C § 1–2 (stating that the FAA applies to contracts “evidencing a transaction involving”
foreign and instate commerce).

                                                7
     Case 3:19-cv-00111 Document 32 Filed on 10/06/20 in TXSD Page 8 of 11




parties from incorporating its provisions. 26 That’s not enough. The cases involving

other statutes the defendants cite in a footnote are likewise inapposite.

       At the end of the day, the defendants cite no authority for the proposition

that a contract parroting a statute, without more, precludes application of a state’s

common law. For that reason, the parties’ liquidated-damages provisions must be

analyzed under Texas courts’ test for determining whether liquidated damages

constitute an unenforceable penalty.

       b.   The liquidated-damages clauses are unenforceable penalties.

       Notwithstanding its otherwise wide regard for freedom of contract, Texas

law reasonably limits damages for contractual breach to “just compensation for the

loss or damage actually sustained.” 27 Texas courts thus “carefully review liquidated

damages provisions to ensure” that they adhere to that principle. 28 If they don’t,

they amount to unenforceable penalties. 29

       To determine whether a liquidated-damages provision constitutes an

unenforceable penalty, courts must consider two factors: (1) whether “the harm

caused by the breach is incapable or difficult of estimation,” and (2) whether “the

amount of liquidated damages called for is a reasonable forecast of just

compensation.” 30 And even when liquidated-damages provisions are “properly

designed” under those two criteria, they are still unenforceable when “the actual


26 Dkt. 22 at 15.
27 Stewart v. Basey, 245 S.W.2d 484, 486 (Tex. 1952).
28 Atrium Med. Ctr., LP. v. Hous. Red C LLC, 595 S.W.3d 188, 192 (Tex. 2020).
29 Id.
30 Phillips v. Phillips, 820 S.W.2d 785, 788 (Tex. 1991).


                                              8
     Case 3:19-cv-00111 Document 32 Filed on 10/06/20 in TXSD Page 9 of 11




damages incurred were much less than the liquidated damages imposed, measured

at the time of the breach.” 31 Hanover argues it should prevail on all three inquires.

       Setting aside the first factor, the ease with which the harm caused by the

breach can be estimated, it’s clear that Hanover should prevail on the remaining

two. To start, the summary-judgment evidence shows that no study or analysis

went into setting $2,500 per diem as the delay fee (which accumulated to about

$900,000). 32 The liquidated-damages clauses were instead leftovers from a form

contract that neither Hanover nor the defendants drafted. 33 For liquidated

damages to be “reasonable forecasts,” Texas courts require at least some thought

in their making. 34

       Hanover also offers a persuasive argument about the ultimate

disproportionality between the damages imposed by the liquidated-damages

clauses and the actual damages the defendants sustained. “When a contract’s

damages estimate proves inaccurate, and a significant difference exists between

the actual and liquidated damages, a court must not enforce the provision.” 35 The

defendants here seek to offset Hanover’s alleged damages by $900,000 because of

completion delays. Yet all three defendants—Binnacle, 36 Lone Trail, 37 and


31 Atrium Md. Ctr., 595 S.W.3d at 192–93 (quoting Phillips, 820 S.W.2d at 788).
32 Dkt. 19-1, at 91:11–15.
33 Id. at 72: 1–13.
34 See, e.g., Garden Ridge, L.P. v. Advance Int’l., Inc., 403 S.W.3d 432, 442 (Tex. App.—Houston

[14th Dist.] 2013, no pet.) (noting that the party attempting to enforce the liquidated-damages
clause “did not perform any actual studies on what costs it would incur due to vendor
noncompliance” and “could not explain any specifics” as to how it came up with the figure).
35 Atrium Med. Ctr., 595 S.W.3d at 193.
36 Dkt. 19-1, 206: 21–24.
37 Id. at 207: 1–12.


                                               9
     Case 3:19-cv-00111 Document 32 Filed on 10/06/20 in TXSD Page 10 of 11




SSLT 38—have conceded that the alleged delays did not cause them any money

damages. Admittedly, the case law is less than clear as to what ratio of actual

damages to liquidated damages amounts to a “significant difference.” But here the

issue is easy: When actual damages are $0 and liquidated damages are $900,000,

a “significant difference” exists. 39

       If all this were not enough, the defendants do not respond to any of

Hanover’s arguments. The defendants do not counter that damages were capable

of estimation. They do not counter that the liquidated damages were a reasonable

forecast of just compensation. They do not counter that the liquidated damages

were proportional to the damages they actually sustained. And they do not dispute

any of Hanover’s underlying allegations. In light of both Hanover’s marshalling of

the summary-judgment evidence and the defendants’ lack of rejoinder, the court

must conclude that the liquidated-damages provisions in the parties’ contracts

amount to penalties. Those provisions are thus, under Texas law, unenforceable.

                                             *    *   *

       For the foregoing reasons, the court grants Hanover’s motion for partial

summary judgment (Dkt. 19) and denies the defendants’ (Dkt. 23).



38Id. at 204–205.
39Cf. Garden Ridge, LP, 403 S.W.3d at 441 (holding that $79,957 and $13,000 were unreasonably
large when actual damages were $0); Caudill v. Keller Williams Realty, Inc., 828 F.3d 575, 577
(7th Cir. 2016) (applying Texas law) (holding as unenforceable the liquidated-damages clause
because, among other things, the defendant had not sustained actual damages and the clause
imposed $10,000 per breach); Loggins Constr. Co. v. Stephen F. Austin State Univ. Bd. of
Regents, 543 S.W.2d 682, 685–86 (Tex. App.—Tyler, 1976, writ ref’d n.r.e) (holding as an
unenforceable penalty a $25o per diem liquidated-damages clause when actual damages did not
exceed $6.500).

                                             10
Case 3:19-cv-00111 Document 32 Filed on 10/06/20 in TXSD Page 11 of 11



                                          6th day of October, 2020.
  Signed on Galveston Island on this, the ___




                                  ________________________
                                     JEFFREY VINCENT BROWN
                                   UNITED STATES DISTRICT JUDGE




                                   11
